NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



In the Interest of O.C., a child.  )
___________________________________)
                                   )
D.G.,                              )
                                   )
               Appellant,          )
                                   )
v.                                 )               Case No. 2D19-1787
                                   )
DEPARTMENT OF CHILDREN AND         )
FAMILIES and GUARDIAN AD LITEM     )
PROGRAM,                           )
                                   )
               Appellees.          )
                                   )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for Lee
County; Geoffrey Gentile, Judge.

Jennifer Barbookles of Law Office of
Jennifer Barbookles, P.A., Tampa, for
Appellant.

Meredith K. Hall, Bradenton, for Appellee
Department of Children and Families.

Douglas J. Glaid, Statewide Guardian ad
Litem Office, Fort Lauderdale, and
Thomasina F. Moore, Statewide Director
of Appeals, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-